FRANKLIN TEMPLETON INVESTMENTS One Franklin Parkway, San Mateo, CA 94403-1906 July 26, 2016 Filed via EDGAR Ms. Sumeera Younis, Esq. U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Subject: Franklin Templeton Variable Insurance Products Trust (the “Registrant”) (File Nos. 033-23493; 811-05583) Dear Ms. Younis: On behalf of the Registrant, submitted herewith under the EDGAR system are the Registrant’s responses to the comments of the staff (the “Staff”) of the U.S. Securities and Exchange Commission (the “Commission”) that you provided via telephone to Amy C. Fitzsimmons on June 28, 2016 with regard to Post-Effective Amendment No. 94 to the Registrant’s Registration Statement on Form N-1A (the “Amendment”), which was filed with the Commission on May 13, 2016, under the Securities Act of 1933 and the Investment Company Act of 1940 (the “1940 Act”). The Amendment was filed to reflect certain material changes to the principal investment strategies of the Franklin VolSmart Allocation VIP Fund (the “Fund”). Each comment from the Staff is summarized below, followed by the Registrant’s response to the comment. Terms not defined herein have the meaning set forth for that term in the Amendment. Comments to the Prospectus – Fund Summary: 1. Comment: By reference to the first sentence under the heading “Principal Investment Strategies,” please provide a plain English description in the Fund Summary of what it means to have a target volatility of less than 10% per year. Response: The disclosure has been added as requested. 2. Comment: With respect to the first paragraph under the heading “Principal Investment Strategies,” if the Fund’s “core portfolio” is made up of other funds, please disclose in this paragraph. Response: The disclosure has been revised as requested. 3. Comment: With respect to the third sentence in the second paragraph under “Principal Investment Strategies,” if any derivative instruments other than futures contracts on indices will be used to adjust the Fund’s expected volatility, please disclose. Response: The derivatives that are expected to be used by the Fund as a principal investment strategy are included in the Fund Summary section of the prospectus. # 1539509 v. 4 U.S. Securities and Exchange Commission July 26, 2016 Page 2 4. Comment: With respect to the last sentence in the second paragraph under “Principal Investment Strategies,” if any derivative instruments other than total return swaps will be used to hedge the tail risk of the Fund, please disclose. Response: The derivatives that are expected to be used by the Fund as a principal investment strategy are included in the Fund Summary section of the prospectus. 5. Comment: By reference to the first sentence of the fourth paragraph under “Principal Investment Strategies,” please disclose what percentage of the Fund’s assets will be invested in underlying funds. Please also disclose if there are any limits on how much can be invested in one underlying fund. Response: The sentence has been revised to indicate that the Fund is a limited fund of funds and that a large percentage of the Fund may be invested in other funds.
